DETAILED ACTION1
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first to inventor to file provisions of the AIA .
Examiner’s Amendment/Comment
Allow claims 1, 2, 4–9, and 11.
Cancel claims 12–18.
This application is in condition for allowance except for the presence of claims 12–18 directed to a non-elected invention (without traverse). Accordingly, claims 12–18 have been cancelled.
Reasons for Allowance
In view of the PTAB’s reversal2 of the rejections presented in the most recent Final Office Action,3 claims 1, 2, 4–9, and 11 are allowed.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–F from 9am to 5pm.
to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        






    
        
            
        
            
    

    
        1 This document refers to the claims filed November 29, 2018.
        2 See Ex parte Takao Ohno and Kouji Furuya, Appeal 2020-003433 (PTAB June 15, 2021).
        3 Final Office Action, mailed March 19, 2019.